Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 1 of 15 PageID #: 27




                     Exhibit A
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 2 of 15 PageID #: 28

                                                                                         US0072745 l 8B1


(12) United States Patent                                              (10) Patent N0.:     US 7,274,518 B1
       Tang et a].                                                     (45) Date of Patent:     Sep. 25, 2007

(54)   OPTICAL SYSTEM FOR TAKING IMAGE                              (56)                  References Cited

(75) Inventors: Hsiang Chi Tang, Taichung (TW);                                    U'S' PATENT DOCUMENTS
                      Chun shan Chen’ Taichung (TW)                  2007/0081259 Al *     4/2007 Noda ....................... .. 359/774
                                                                    * cited by examiner
(73) Asslgnee: Ffaggm Precision Co., Ltd., Taichung                 Primary Examineriscon J‘ Sugarman
                                                                    Assistant ExamineriDarryl J. Collins
( * ) Notice:         Subject to any disclaimer, the term of this   (74) Attorney’ Agent’ or FlrmiBanger Shla
                      patent is extended or adjusted under 35       (57)                   ABSTRACT
                      U.S.C. 154(b) by 0 days.                             _                   _                  _        _        _ _
                                                                    An optical system comprises from the object s1de: a pos1t1ve
(21) APPL NO: 11/539 175                                            ?rst lens element, a negative second lens element, a positive
                               ’                                    third lens element, a fourth lens element, and an aperture
22     13-1 (12       0 t_ 6 2006                                   stop located between the object side of the optical system
( )     1e               c     ’                                    and the second lens element for controlling the brightness of
(51)   Int C1                                                       the optical system. A radius of curvature R3 of a front
        G0'2B B4                    (2006 01)                       surface of the second lens element satis?es the relation:
                                          '                         —0.02 [l/mm]<l/R3<0.22 [l/mm], an Abbe number V2 of
                                                                    the second lens element is less than 40. A focal length of the
       US. Cl- ..................... ..                             fourth lens element is f4’ a focal length Ofthe Optical System
                                                                    is f, they satisfy the relation: f/f4<0.l, at least one in?ection
(58)   Field of Classi?cation Search ...... .. 359/771474,          pointis formed Onthe rearsurface Ofthe fourthlens element
                                 359/754i758, 763, 764, 766
        See application ?le for complete search history.                           17 Claims, 6 Drawing Sheets


                                                                                         60                           70
                                                                           40

                                                                                          £2             ?


                                                in?                                       \        \i/
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 3 of 15 PageID #: 29


U.S. Patent         Sep. 25, 2007   Sheet 1 0f 6               US 7,274,518 B1




                                                   4
                                                               2
                                                               7/
          1
          AI


                                                   5,1 m.%l;
            m   % G’’Il
            vH will      74.H/m-mH5'4"w vi.)m1@
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 4 of 15 PageID #: 30


U.S. Patent                           Sep. 25, 2007          Sheet 2 0f 6                          US 7,274,518 B1




                                                                                                               620.0000 Ml
                                                                                                               540.0000 M
                                                                                                               400.0000 10!




                LONGITUDINAL                              AST I GMT [C                        DISTORT I ON
               SPHERICAL ABER.                           FIELD CURVES
                                                                  IMG HT                                  H10 HT
                       \-- 1.00                               5-1 2. 20T                             -- 2.20

                         ' 0'75                                l- 1.05                               _




                             0. 50                                 1 10                              -




                         - 0. 25                               -   0.55                              -




                         —T_""_l                   I'_—T'"_"—_—T_"_I                   r-—r-—
     v0.200   -0.100   0.0     0:00     0.200   0.200 -0.1o0 0.0     0.200   0.200   —a.0   -1.5    0.0     L5       0.0
          FOCUS (MILLIMETERS)                         FOCUS (MILLIMETERS)                   % DISTURTION




                                                      FIG. 2
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 5 of 15 PageID #: 31


U.S. Patent         Sep. 25, 2007   Sheet 3 0f 6         US 7,274,518 B1




                               FIG.3
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 6 of 15 PageID #: 32


U.S. Patent                       Sep. 25, 2007             Sheet 4 0f 6                       US 7,274,518 B1




                                                                                                               020. 0000 NM
                                                                                                               5110. 0000 ME
                                                                                                               460. 0000 NH




             1011011001100.                              ASTIGMATIC                           DISTORTION
            51011101011. ABER.                          FIELD CURVES
                                                                IMG 111                                  1110 HT
                  /-- 1.00                                S l- 2. 20                                -- 2.20


                        0. 75                                    L05                                     1 B5



                   -»   0.50                                     1.10                               --   .10




                    -   0.25                                     0.55                               " 0.55




       |—I_"""'"""""""""'Tm“1                   E       I               l    I         F____|_'_———1—'_‘l
    —0.200 —0.l00 0.0     0.100    0. 200   ~0. 200 -0.100 0.0     0.100     0.200   —3.0   —1.5   0.0      1.5       3.0
         FOCUS (0111011121005)                      FOCUS (11111111111005)                  0 01910101011




                                                    FIG. 4
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 7 of 15 PageID #: 33


U.S. Patent         Sep. 25, 2007   Sheet 5 0f 6         US 7,274,518 B1




                                                   wk5
                                                    ,
                                                    \




                               FIG. 5
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 8 of 15 PageID #: 34


U.S. Patent                      Sep. 25, 2007         Sheet 6 0f 6                    US 7,274,518 B1




                                                                                                          520.0000 MI
                                                                                                          540. 0000 M
                                                                                                          450. 0000 NH




              LONGITUDiNAL                           ASTIGMATIC                          DISTORTION
             SPHERICAL ABER.                        FIELD CURVES
                                                            IMG HT                                  IMG HT
                                                         5-12.20?                              -- 2.211

                                                          “31.65                               -- L65



                                                          -   1.10                             *     10




                                                          "9.0.55                              -- 0.55



   “0.200   "0.100 0.0   0.100    0.200   —0.200 —0.l00 0.0     0.100   0.200   —3.0   -l.5   0.0     1.5       3.0
        FOCUS (MILLIMETERS)                      FOCUS (MILLIMETERS)                   % DISTORTION




                                            FIG. 6
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 9 of 15 PageID #: 35


                                                    US 7,274,518 B1
                              1                                                                      2
     OPTICAL SYSTEM FOR TAKING IMAGE                                    Wherein the focal length of the fourth lens element is f4,
                                                                      the focal length of the optical system is f, and they satisfy the
         BACKGROUND OF THE INVENTION                                  folloWing relation:

  1. Field of the Invention
  The present invention relates to an optical system, and               The refractive poWer of the optical system of the present
more particularly to a miniaturized optical system for taking         invention is mainly provided by the ?rst lens element With
image for a camera mobile phone.                                      positive refractive poWer, and the second lens element With
  2. Description of the Prior Art                                     negative poWer serves to balance and correct the various
  In recent years, With the popularity of camera mobile               aberrations caused by the system. The Abbe number V2 of
phone, the image pickup lens assembly has been becoming               the second lens element satis?es the relation:
thinner and thinner, and the photosensitive assembly of a
general digital camera is nothing more than CCD (charge
coupled device) or CMOS (Complementary Metal Oxide                      The abovementioned relation can effectively correct the
Semiconductor). Due to the advancement of semiconductor               chromatic aberration caused by the optical system. And the
technique, the pixel siZe of photosensitive assembly has              Abbe number V2 of the second lens element satis?es the
been being reduced continuously, and the development of               relation:
the miniaturiZed image pickup lens assembly is toWard the
high resolution ?eld. Therefore, the demand for the image
                                                                 20     So that the chromatic aberration generated by the optical
quality becomes increasingly urgent.
  A conventional high resolution mobile phone’s optical               system is further corrected and the resolution of the image
system usually consists of four lenses and comprises a front          can be improved.
aperture stop, Wherein the ?rst and second lens elements are             In addition, the ?rst lens element of the optical system of
tWo spherical lens elements glued together to become a                the present invention is made of plastic material and at least
                                                                 25
doublet for elimination of chromatic aberration. HoWever,             one surface of the ?rst lens element is aspheric, so that the
the disadvantages of this conventional optical system are as          ?rst lens element not only provides refractive poWer but also
folloWs: ?rstly, the arrangement of too many spherical lens           can correct the aberration caused by itself. To effectively
elements reduces the degree of freedom of the optical                 correct the astigmatism generated by the optical system, the
system, as a result, the total length of the optical system is        radius of curvature R1 of the front surface of the ?rst lens
                                                                 30
dif?cult to be shortened. Secondly, the gluing process of the         element should satisfy the folloWing relation:
glass lenses is dif?cult to control.
   The present invention has arisen to mitigate and/or obvi
ate the afore-described disadvantages.                                  The ?rst lens element has a strong positive refractive
                                                                 35
                                                                      poWer, and the aperture stop is located close to the object
            SUMMARY OF THE INVENTION                                  side, so that the radius of curvature and the dimension of the
                                                                      ?rst lens element become very small, and it is impossible to
  To improve the image quality and effectively reduce the             make such glass lenses by the use of the conventional grind
siZe of the optical system, the present invention provides a          method. Therefore, plastic material is introduced to make
Whole neW four-lens type optical system.                         40
                                                                      the ?rst lens element by injection molding, producing high
   An optical system in accordance With the present inven             precision lenses With a relatively loW cost. The surface of the
tion comprises four lens elements With refractive poWer,              lenses is aspheric for obtaining much more controlled vari
from the object side to the image side:                               ables, so as to reduce the aberration and the number of the
   a ?rst lens element With positive refractive poWer having          lenses.
a convex front surface and a concave rear surface, and at 45             The ?rst lens element provides the main refractive poWer
least one surface of the ?rst lens element is aspheric;               for the optical system, and the aperture stop is located close
   a second lens element With negative poWer having a                 to the object side, so that the exit pupil of the optical system
concave rear surface, and the front surface and the rear              Will be far aWay from the image plane. Therefore, the light
surface of the second lens element are aspheric;                      Will be vertically projected onto the photosensitive assem
  a third lens element With positive poWer having a concave      50   bly. This is the telecentric feature of the image side. And at
                                                                      least one in?ection point is formed on the rear surface of the
front surface and a convex rear surface, and the front surface
and the rear surface of the third lens element are aspheric;          fourth lens element to contribute to a better correction of the
                                                                      off axis aberration. The telecentric feature is very important
   a fourth lens element having a convex front surface and a
                                                                      to the photosensitive poWer of the current solid photosen
concave rear surface, the front surface and the rear surface
                                                                 55   sitive assembly, and can improve the photosensitivity of the
of the fourth lens element are aspheric, and at least one
in?ection point is formed on the rear surface of the fourth
                                                                      photosensitive assembly While reducing the probability of
                                                                      the occurrence of shading.
lens element;
                                                                         The refractive index of the ?rst lens element is N1, the
  an aperture stop located betWeen the object side of the
                                                                      refractive index of the second lens element is N2, and they
optical system and the second lens element, for controlling           satisfy the relations:
                                                                 60
the brightness of the optical system;
  Wherein the radius of curvature of the front surface of the
second lens element is R3, the Abbe number of the second
lens element is V2, and they satisfy the folloWing relations:
                                                                 65     The abovementioned relations enable the optical system
                                                                      to have an effective refractive poWer. Further, the refractive
                                                                      index of the ?rst lens element N1, and the refractive index
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 10 of 15 PageID #: 36


                                                       US 7,274,518 B1
                                3                                                                       4
 of the second lens element N2 should satisfy the following                  The total length of the optical system can be reduced
relations:                                                                effectively by increasing the refractive poWer of the ?rst lens
                                                                          element. HoWever, if the refractive poWer is too great, it Will
                                                                          lead to an excessively high order aberration. And the nega
                                                                          tive refractive poWer of the second lens element comes from
                                                                          the rear surface and is employed to correct the aberration
   If the refractive index of the ?rst lens element is higher             generated by the optical system. HoWever, if the negative
than the high limit value as mentioned above, it Will be
                                                                          refractive poWer is too great, the total length of the optical
dif?cult to ?nd a proper optical plastic material to match the
optical system, and if the refractive index of the second lens            system Will be excessively long, and this is contrary to the
element is smaller than the loW limit as mentioned above, it              goal of miniaturization of the optical system. The scope
Will be dif?cult to correct the aberration.                               de?ned by the abovementioned relations can enable the
   The third lens element With positive refractive poWer acts             present invention to achieve a balance betWeen the size of
as a ?eld lens for enabling the exit pupil of the optical system          the optical system and the aberration correction thereof.
to be located more far aWay from the image plane. When the                   In the optical system, the center thickness of the second
refractive index N3 of the third lens element satis?es the                lens element is CT2, the distance betWeen the third lens
relation:                                                                 element and the fourth lens element is T34, and they satisfy
                                                                          the folloWing relations:
   the third lens element Will have a proper refractive poWer.
   A fourth lens element is located behind the third lens            20
 element and its focal length is f4, the focal length of the
 optical system is f, they satisfy the relation:                            These relations can effectively correct the aberration and
                                                                          reduce the total length of the optical system.
                                                                            And it Will be more ideal if the CT2 satis?es the relation:
   If the refractive poWer of the fourth lens element is
                                                                     25
positive, the fourth lens element serves to distribute the
positive refractive poWer of the third lens element. These                  The optical system further comprises an IR (infrared) cut
tWo positive lenses are arranged behind the negative second               ?lter that is located behind the fourth lens element and
 lens element and serve to suppress the occurrence of various             doesn’t affect the focal length of the optical system.
 aberrations, enabling the optical system to obtain a higher                 The total length and the focal length of the optical system
resolution.                                                          30
                                                                          are H and f respectively, they satisfy the relations:
   If the refractive poWer of the fourth lens element is
negative, and the negative fourth lens element is arranged
With the third lens element in a positive/negative manner to                The optical system can maintain a good resolution on the
give a telephoto structure, the back focal length and the                 premise of miniaturization.
height of the optical system can be reduced. It Will be better       35
if the fourth lens element satis?es the folloWing relation:                     BRIEF DESCRIPTION OF THE DRAWINGS

                                                                            FIG. 1 shoWs an optical system in accordance With a ?rst
   The radius of curvature R3 of the front surface of the                 embodiment of the present invention;
 second lens element satis?es the relation:                          40     FIG. 2 shoWs the aberration correction of the ?rst embodi
                                                                          ment of the present invention;
   The value of l/R3 is set to be larger than the loW limit as              FIG. 3 shoWs an optical system in accordance With a
stated above, it Will contribute to correction of the off axis            second embodiment of the present invention;
aberration. If the front surface of the second lens element is              FIG. 4 shoWs the aberration correction of the second
convex, and the value of l/R3 is larger than 0, the effect of        45   embodiment of the present invention;
aberration correction Will be more ideal. HoWever, if the                   FIG. 5 shoWs an optical system in accordance With a third
value of l/R3 is greater than the high limit value as stated              embodiment of the present invention;
above, the refractive poWer of the second lens element Will                 FIG. 6 shoWs the aberration correction of the third
be too great, as a result, the total length of the optical system         embodiment of the present invention.
Will be excessively long.                                            50
  To keep up With the trend of miniaturization of the mobile                         DETAILED DESCRIPTION OF THE
phone, the lens is also becoming more and more small.                                  PREFERRED EMBODIMENTS
Although the present invention is a four-lens type optical
 system, the total length H of the optical system still should              The present invention Will be more clear from the fol
 satisfy the relation:                                               55   loWing description When vieWed together With the accom
       H<6.l[mm]
                                                                          panying draWings, Which shoW, for purpose of illustrations
                                                                          only, the preferred embodiment in accordance With the
   It Will be better if the H satis?es the relation:                      present invention.
       H<5.0[mm]                                                             Referring to FIG. 1, Which shoWs an optical system in
                                                                     60   accordance With a ?rst embodiment of the present invention,
   In the optical system, the focal length of the ?rst lens               and FIG. 2 shoWs the aberration correction of the ?rst
 element is f1, the focal length of the second lens element is            embodiment of the present invention.
 f2, the focal length of the optical system is f, and they satisfy          The optical system of the ?rst embodiment comprises four
the relations:                                                            lens elements With refractive poWer, from the object side to
                                                                     65   the image side:
                                                                            A ?rst lens element 10 With positive refractive poWer has
                                                                          a convex front surface 11 and a concave rear surface 12.
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 11 of 15 PageID #: 37


                                                       US 7,274,518 B1
                                5                                                                              6
   A second lens element 20 With negative refractive power                 The total length of the optical system is H, the focal length
has a concave front surface 21 and a concave rear surface 22.            of the optical system is f, and they satisfy the relation:
   Athird lens element 30 With positive refractive poWer has             H-fIl .1 [mm].
 a concave front surface 31 and a convex rear surface 32.
                                                                 The data of the structure of the ?rst embodiment is shoWn
   A fourth lens element 40 With positive refractive poWer
has a convex front surface 41 and a concave rear surface 42.5 in table 1, and the aspheric data is shoWn in table 2, Wherein
   An aperture stop 50 is located in front of the ?rst lens   the units of the radius of curvature, the thickness and the
 element 10 for controlling the brightness of the optical     focal length are expressed in mm, and HFOV is half of the
 system.                                                      maximal ?eld of vieW.
   An IR cut ?lter 60 is located behind the fourth lens
 element 40 and has no in?uence on the focal length of the 10                                             TABLE 1
 optical system.
    And an image plane 70 is located behind the IR cut ?lter                                             (Embodiment 1)
 60.
                                                                                        f= 3.85 mm, Fno = 2.8, HFOV = 29.9 deg.
   In the optical system, the Abbe number of the second lens
 element is V2, V2:26.6.                                            15
   The ?rst lens element 10, the second lens element 20, the              Surface            Curvature      Thick-                      Abbe    Focal
third lens element 30, and the fourth lens element 40 are all               #                Radius          ness     Material Index     #     length
made of plastic injection molding. The respective surfaces of
the lenses are all aspheric, an in?ection point is formed on                 0      Object Plano            In?nity
the aspheric rear surface 42 of the fourth lens element 40,         20       1       Ape.    Plano          -0.020
and the equation of the curve of the aspheric surfaces is                            Stop
expressed as folloWs:
                                                                             2      Lens 1 1.75798           0.609    Plastic   1.543   60.3    3.27
                                                                                             (ASP)
                                                                    25       3               99.8700         0.247
   Wherein:
                                                                                             (ASP)
   X: represents the distance of the cross section of the lens;              4      Lens 2 —100.000          0.429    Plastic   1.606   26.6   —4.85
   Y: the height from the point on the curve of the aspheric
 surface to the optical axis;                                                                (ASP)
                                                                             5               3.07100         0.534
   K: represents the conical coefficients;
   A4, A6 . . . the aspheric coef?cients of the fourth and sixth 30                          (ASP)
order.                                                                       6      Lens 3 —2.51471          0.529    Plastic   1.530   55.8    8.60
   The refractive index of the ?rst lens element is N1,                                      (ASP)
N1:1.543, and the refractive index of the second lens                        7               —1.74459        0.070
element is N2, N2:1.606, and the refractive index of the
                                                              35                             (ASP)
third lens element is N3, N3:1.530.                                          8      Lens 4 1.14253           0.521    Plastic   1.530   55.8   100.01
   The focal length of the ?rst lens element is f1, the focal
length of the second lens element is f2, the focal length of                                 (ASP)
the fourth lens element is f4, the focal length of the optical               9               0.98254         0.450
 system is f, they satisfy the relations: f/f1:1.18, |f/f2|:0.79,                            (ASP)
f/f4:0.04.                                                          40      10      IR-?lter Plano           0.300     Glass    1.517   64.1     i
   The radius of curvature of the front surface of the ?rst lens            11               Plano           0.400
element is R1, R1:1.75798 [mm], the radius of curvature of                  12      Cover Plano              0.550     Glass    1.517   64.1     i
the front surface of the second lens element is R3, and it
                                                                                     Glass
satis?es the relation: 1/R3:—0.01 [l/mm].
                                                                    45      13               Plano           0.304
   The total length of the optical system is H, H:4.95 [mm],
the center thickness of the second lens element is CT2,                     14      Image Plano
CT2:0.429 [mm], and the distance betWeen the third lens
element and the fourth lens element is T34, T34:0.07 [mm].
                                                                                                TABLE 2
                                                                                             Aspheric Coefficient
                                                       Surface 2                               A4 = 8.13905e-03
                                                                                               A10 = —2.48135E—04
                                                       Surface 3                               A4 = —2.35664E—02           A6 = 1.75148E-02
                                                                                               A10 = 1.44328E-01
                                                       Surface 4                               A4 = —3.11759E—02
                                                                                               A10 = —1.42500E—01
                                                       Surface 5                               A4 = 5.91267E-02
                                                                                               A10 = —1.05927E—01
                                                       Surface 6                               A4 = 3.03524E-01
                                                                                               A10 = —8.67488E—03
                                                       Surface 7                               A4 = 1.87630E-01
                                                                                               A10 = 6.98065E-03
                                                       Surface 8                               A4 = —1.02840E—01           A6 = 2.63414E-02
                                                                                               A10 = 4.22880E-04
                                                       Surface 9                               A4 = —1.03449E—01
                                                                                               A10 = 2.23362E-03
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 12 of 15 PageID #: 38


                                                       US 7,274,518 B1
                                7                                                                              8
   Referring to FIG. 3, Which shows an optical system in                 distance betWeen the third lens element and the fourth lens
accordance With a second embodiment of the present inven                 element is T34, and T34:0.05 [mm].
tion, and FIG. 4 shoWs the aberration correction of the                    In the second embodiment, the total length of the optical
second embodiment the present invention. The second
embodiment of the present invention is an optical system                 system is H, the focal length of the optical system is f, and
comprising four lens elements With refractive poWer, and the             they satisfy the relation: H—f:0.744 [mm].
 optical system comprises: from the object side to the image               The data of the structure of the second embodiment is
 side:                                                                   shoWn in table 3, and the aspheric data is shoWn in table 4,
    A ?rst lens element 10 With positive refractive poWer has            Wherein the units of the radius of curvature, the thickness
 a convex front surface 11 and a concave rear surface 12.                and the focal length are expressed in mm, and HFOV is half
                                                                    10
   A second lens element 20 With negative refractive poWer               of the maximal ?eld of vieW.
has a convex front surface 21 and a concave rear surface 22.
   Athird lens element 30 With positive refractive poWer has
                                                                                                          TABLE 3
 a concave front surface 31 and a convex rear surface 32.
   A fourth lens element 40 With negative refractive poWer
has a convex front surface 41 and a concave rear surface 42. 15                                          (Embodiment 2)
   An aperture stop 50 is located in front of the ?rst lens                             f= 3.42 mm, Fno = 2.8, HFOV = 33.0 deg.
 element 10 for controlling the brightness of the optical
 system.                                                                  Surface            Curvature      Thick-                      Abbe   Focal
   An IR cut ?lter 60 is located behind the fourth lens
                                                                    20      #                Radius          ness     Material Index     #     length
 element 40 and has no in?uence on the focal length of the
 optical system.
   And an image plane 70 is located behind the IR cut ?lter                  0      Object Plano            In?nity
60.                                                                          1       Ape.    Plano         —0.160
   The Abbe number of the second lens element in the                                 Stop
second embodiment is V2, and V2:23.4.                               25       2      Lens 1     1.19134      0.579     Plastic   1.543   60.3   2.27
   The ?rst lens element 10, the second lens element 20, the                                 (ASP)
third lens element 30, and the fourth lens element 40 are all                3               25.0000        0.102
made of plastic injection molding. The respective surfaces of
the lenses are all aspheric, an in?ection point is formed on                                 (ASP)
the aspheric rear surface 42 of the fourth lens element 40,                  4      Lens 2 15.8786          0.350     Plastic   1.632   23.4   —4.06
and the equation of the curve of the aspheric surfaces of the 30                             (ASP)
 second embodiment is the same as that of the ?rst embodi                    5                2.21193       0.436
ment.
                                                                                             (ASP)
   In the second embodiment, the refractive index of the ?rst                6      Lens 3 —1.68149         0.684     Plastic   1.543   60.3   2.47
lens element is N1, and N1:l.543, and the refractive index
of the second lens element is N2, and N2:l.632, and the 35                                   (ASP)
refractive index of the third lens element is N3, and                        7               —0.85516       0.050
N3:l .543.                                                                                   (ASP)
   In the second embodiment, the focal length of the ?rst                    8      Lens 4     6.76530      0.520     Plastic   1.530   55.8   —2.45
lens element With positive refractive poWer is f1, the focal                                 (ASP)
length of the second lens element is f2, the focal length of        40       9                0.98254       0.450
the fourth lens element is f4, the focal length of the optical
 system is f, they satisfy the relations: f/f1:l.50, |f/f2|:0.84,                            (ASP)
                                                                            10      IR-?lter Plano          0.300      Glass    1.517   64.1    i
 f/f4:—l.39.
    In the second embodiment, the radius of curvature of the                11               Plano          0.200
 front surface of the ?rst lens element is R1, and R1:1 .19134      45      12      Cover Plano             0.550      Glass    1.517   64.1    i
 [mm], the radius of curvature of the front surface of the                           Glass
 second lens element is R3, and it satis?es the relation:                   13               Plano          0.189
 l/R3:0.063 [l/mm].
   In the second embodiment, the total length of the optical                14      Image Plano
 system is H, and H:4.l6 [mm], the center thickness of the
 second lens element is CT2, and CT2:0.35 [mm], and the

                                                                                                TABLE 4

                                                                                             Aspheric Coefficient

                                                       Surface 2     k = —1.29455E—03          A4 = 2.43809E-02
                                                                     A8 = 2.60390E-01          A10 = —6.19341E—01
                                                       Surface 3                               A4 = 4.00945E-02
                                                                     A8 = 3.54157E-01          A10 = —1.6420E+00
                                                       Surface 4                               A4 = 1.0000E-01             A6 = —1.00535E+00
                                                                     A8 = 1.58322E+00          A10 = —2.9424E+00
                                                       Surface 5     k = 5.65906E+00           A4 = 1.53854E-01            A6 = —4.03 672E-01
                                                                     A8 = 2.63217E-01
                                                       Surface 6     k = —9.39386E—01          A4 = 5.14498E-02            A6 = 8.37225E-02
                                                                     A8 = —3.34074E—01         A10 = —2.27010E—01          A12 = 4.83109E-01
                                                                     A14 = 8.30877E-01         A16 = —1.2662E+00
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 13 of 15 PageID #: 39


                                                           US 7,274,518 B1
                                  9                                                                             10
                                TABLE 4-continued
                                  Aspheric Coefficient
 Surface 7   k = —1.68612E+00         A4 = 8.05537E-02      A6 = —7.01404E—03
                                                            A12 = 5.19442E-02
             A14 = 3.78915E-02        A16 = —3.26736E—02    i
 Surface 8   k = —8.84235E+02         A4 = —1.07735E—01
             A8 = —1.40265E—04        A10 = 3.77427E-05
             A14 = —1.26557E—05       A16 = 1.84618E-05
 Surface 9   k = —8.61061E+00         A4 = —1.27381E—01     A6 = 3.91656E-02
                                      A10 = 6.34494E-04     A12 = 8.06036E-05
                                      A16 = —5.45623E—07




    Referring to FIG. 5, Which shows an optical system in            15     In the third embodiment, the total length of the optical
accordance With a third embodiment of the present inven                   system is H, and H:4.56 [mm], the center thickness of the
tion, and FIG. 6 shoWs the aberration correction of the third             second lens element is CT2, and CT2:0.35 [mm], and the
embodiment the present invention. The third embodiment of                 distance betWeen the third lens element and the fourth lens
the present invention is an optical system comprising four                element is T34, and T34:0.07 [mm].
                                                                     20
lens elements With refractive poWer, and the optical system
comprises: from the object side to the image side:                          In the third embodiment, the total length of the optical
   A ?rst lens element 10 With positive refractive poWer has              system is H, the focal length of the optical system is f, and
 a convex front surface 11 and a concave rear surface 12.                 they satisfy the relation: H—f:0.726 [mm].
   A second lens element 20 With negative refractive poWer           25     The data of the structure of the third embodiment is shoWn
has a convex front surface 21 and a concave rear surface 22.              in table 5, and the aspheric data is shoWn in table 6, Wherein
   Athird lens element 30 With positive refractive poWer has              the units of the radius of curvature, the thickness and the
 a concave front surface 31 and a convex rear surface 32.                 focal length are expressed in mm, and HFOV is half of the
   A fourth lens element 40 With negative refractive poWer           30   maximal ?eld of vieW.
has a convex front surface 41 and a concave rear surface 42.
   An aperture stop 50 is located in front of the ?rst lens                                                 TABLE 5
 element 10 for controlling brightness of the optical system.
   An IR cut ?lter 60 is located behind the fourth lens                                                    (Embodiment 3)
                                                                     35                  f= 3.83 mm, Fno = 2.8, HFOV = 30.0 deg.
 element 40 and has no in?uence on the focal length of the
 optical system.                                                           Surface              Curvature     Thick-                      Abbe   Focal
   And an image plane 70 is located behind the IR cut ?lter                   #                  Radius        ness     Material Index      #    length
60.
   The Abbe number of the second lens element in the                 40         0    Object       Plano       In?nity
second embodiment is V2, and V2:23.4.                                           1     Ape.        Plano      —0.190
                                                                                      Stop
   The ?rst lens element 10, the second lens element 20, the
                                                                                2    Lens 1      1.28930      0.542     Plastic   1.543   60.3    2.72
third lens element 30, and the fourth lens element 40 are all
                                                                                                  (ASP)
made of plastic injection molding. The surfaces of the lenses        45         3                8.33990      0.182
are all aspheric, an in?ection point is formed on the aspheric
                                                                                                  (ASP)
rear surface 42 of the fourth lens element 40, and the                          4    Lens 2      6.66110      0.350     Plastic   1.632   23.4   —4.88
equation of the curve of the aspheric surfaces of the third                                       (ASP)
 embodiment is the same as that of the ?rst embodiment.                         5                2.08074      0.558
   In the third embodiment, the refractive index of the ?rst         50
                                                                                                  (ASP)
lens element is N1, and N1:1.543, and the refractive index                      6    Lens 3     —1.79894      0.610     Plastic   1.543   60.3    3.41
of the second lens element is N2, and N2:1.632, and the                                           (ASP)
refractive index of the third lens element is N3, and                           7               —1.02417      0.070
N3:1.543.                                                            55
                                                                                                  (ASP)
                                                                                8    Lens 4      4.55180      0.568     Plastic   1.530   55.8   —3.72
    In the third embodiment, the focal length of the ?rst lens
 element With positive refractive poWer is f1, the focal length                                   (ASP)
                                                                                9                1.32111      0.200
 of the second lens element is f2, the focal length of the fourth
 lens element is f4, the focal length of the optical system is                                    (ASP)
                                                                               10    IR-?lter     Plano       0.300      Glass    1.517   64.1    i
 f, they satisfy the relations: f/f1:1.41, |f/f2|:0.79, f/f4:—       60
                                                                               11                 Plano       0.300
 1.03.                                                                         12    Cover        Plano       0.550      Glass    1.517   64.1    i
    In the third embodiment, the radius of curvature of the                           Glass
 front surface of the ?rst lens element is R1, and R1:1.28930                  13                 Plano       0.325
 [mm], the radius of curvature of the front surface of the           65        14    Image        Plano
 second lens element is R3, and it satis?es the relation:
 1/R3:0.15 [l/mm].
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 14 of 15 PageID #: 40


                                                          US 7,274,518 B1
                                 11                                                                        12
                                      TABLE 6
                                 Aspheric Coe?icient
 Surface 2                         A4 = 2.41227E-02
                                   A10 = —3.57922E—02
 Surface 3                         A4 = —1.33978E—02           A6 = 1.83626E-01
                                   A10 = 6.74718E-01
 Surface 4                         A4 = —5.78962E—02
                                   A10 = 4.53943E-01
 Surface 5                         A4 = 2.53366E-02            A6 = —1.59754E—01


 Surface 6                         A4 = 5.05249E-02            A6 = —4.93313E—02
                                   A10 = —6.08436E—02          A12 = 1.04640E-01
                                   A16 = —1.68507E—01
 Surface 7                         A4 = 4.45388E-02            A6 = 2.46404E-02
                                   A10 = 9.25955E-03           A12 = 1.22365E-02
                                   A16 = —6.54502E—03
 Surface 8                         A4 = —7.22663E—02           A6 = 1.26904E-02
                                   A10 = 5.20053E-04           A12 = 7.94364E-05
                                   A16 = —1.96123E—05
 Surface 9                         A4 = —1.05764E—01           A6 = 2.93584E-02
                                   A10 = 6.93856E-04           A12 = 2.44742E-04
                                   A16 = 6.04685E-06




    It is to be noted that the tables 1-6 show different data of               a fourth lens element having a convex front surface and a
the different embodiments, however, the data of the different           25        concave rear surface, the front surface and the rear
embodiments 1s obta1ned from experiments. Therefore, any                           surface of the fourth lens element are aspheric, and at
product of the same structure is contemplated to be within                         least one in?ection point is formed on the rear surface
the scope of the present invention even if it uses different                     of the fourth lens element;
data. Table 7 is the data of the respective embodiments                        an aperture stop located between the object side of the
resulted from the equations.                                 30                  optical system and the second lens element, for con
                                                                                   trolling the brightness of the optical system;
                               TABLE 7                                         wherein the radius of curvature of a front surface of the
                                                                                 second lens element is R3, the Abbe number of the
                      Ex 1              Ex.2            Ex 3
                                                                                   second lens element is V2, and they satisfy the follow
          f          3.85              3.42             3 83            35         ing relations:
        Fno          2.8               2 8              2 8
       HFOV         29.9              33.0             30 0
         v2         26.6              23.4             23 4
         R1          1.75798           1.19134          128930
        UK?         -0 010             0.063            0.150
         N1          1 543             1.543            1 543           40     the focal length of the fourth lens element is f4, the focal
         N2          1 606             1.632            1 632                      length of the optical system is f, and they satisfy the
         N3          1.530             1.543            1 543                      following relation:
        f/?          1.18              1 50             1 41
        117121       0.79              0.84             0.79
        f/f4         0.04             -1.39            -1.03
          H          4 95              4.16             4.56                    2. The optical system as claimed in claim 1, wherein the
        CT2          0.429             0.350            0.350           45   ?rst lens element is made of plastic material, and the front
        T34          0.070             0.050            0.070
         H-f         1.100             0.744            0.726
                                                                             surface and the rear surface of the ?rst lens element are
                                                                             aspheric.
                                                                                3. The optical system as claimed in claim 2, wherein an
    While we have shown and described various embodi                         IR cut ?lter is located behind the fourth lens element.
ments in accordance with the present invention, it is clear to          50
                                                                                4. The optical system as claimed in claim 1, wherein a
those skilled in the art that further embodiments may be                     refractive index of the second lens element is N2, an Abbe
made without departing from the scope of the present                         number of the second lens element is V2, they satisfy the
invention.                                                                   relations:
    What is claimed is:                                                 55
   1. An optical system comprising four lens elements with
refractive power, from the object side to the image side:                          V2 <25.
   a ?rst lens element with positive refractive power having
       a convex front surface and a concave rear surface, and
                                                                                5. The optical system as claimed in claim 4, wherein the
       at least one surface of the ?rst lens element is aspheric;            refractive index of the second lens element is N2, and it
                                                                        60
    a second lens element with negative refractive power
                                                                             satis?es the relation:
       having a concave rear surface, and the front surface and
       the rear surface of the second lens element are aspheric;
                                                                                6. The optical system as claimed in claim 4, wherein a
    a third lens element with positive refractive power having
                                                                             refractive index of the ?rst lens element is N1, and it satis?es
       a concave front surface and a convex rear surface, and 65
                                                                             the relation:
       the front surface and the rear surface of the third lens
       element are aspheric;
Case 4:19-cv-00696-ALM Document 1-1 Filed 09/25/19 Page 15 of 15 PageID #: 41


                                                       US 7,274,518 B1
                               13                                                                      14
   7. The optical system as claimed in claim 6, wherein the                14. The optical system as claimed in claim 13, Wherein the
refractive index of the ?rst lens element is N1, a refractive            focal length of the optical system is f, the focal length of the
index of the third lens element is N3, they satisfy the                  ?rst lens element is f1, the focal length of the second lens
relations:                                                               element is f2, and they satisfy the folloWing relations:



    8. The optical system as claimed in claim 2, Wherein the                15. The optical system as claimed in claim 14, Wherein the
 aperture stop is located in front of the ?rst lens element.             total length of the optical system is H, a center thickness of
    9. The optical system as claimed in claim 8, Wherein a               the second lens element is CT2, a distance betWeen the third
 front surface of the second lens element is convex.                     lens element and the fourth lens element is T34, and they
    10. The optical system as claimed in claim 9, Wherein the            satisfy the relations:
 fourth lens element has negative refractive poWer.
    11. The optical system as claimed in claim 10, Wherein the
 focal length of the optical system is f, the focal length of the
 fourth lens element is f4, they satisfy the relation:

                                                                           16. The optical system as claimed in claim 15, Wherein the
   12. The optical system as claimed in claim 11, Wherein the            total length of the optical system is H, the focal length of the
                                                                    20
radius of curvature of the front surface of the ?rst lens                optical system is f, and they satisfy the relation:
element is R1 and it satis?es the relation:

                                                                            17. The optical system as claimed in claim 16, Wherein the
   13. The optical system as claimed in claim 1, Wherein                 center thickness of the second lens element is CT2 and it
 image of an object to be shot is formed in an electronic           25
                                                                         satis?es the relation:
photosensitive assembly, the total length of the optical
 system is H and it satis?es the relation:
